Citation Nr: 1038031	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating than 10 percent for 
service-connected low back disability.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for lumbar spondylosis and 
assigned an initial noncompensable (0 percent) rating effective 
June 1, 2005 (the day following discharge from active duty).  A 
March 2009 rating decision granted a higher initial rating of 10 
percent for the lumbar spondylosis effective June 1, 2005.  
Because 10 percent is less than the maximum provided under the 
applicable criteria (and as the Veteran has not indicated he is 
satisfied with the award), the matter remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In July 2009, this matter was remanded for further development.  
The Veteran's claims file is now in the jurisdiction of the RO in 
Seattle, Washington.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, even with 
consideration of limitation due to pain, the lumbar spine 
disability has been manifested by no more than forward flexion 
limited to 65 degrees, and 195 degrees combined ranges of motion; 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; no ankylosis of the 
thoracolumbar spine; and no incapacitating episodes having a 
total duration of at least two weeks during any 12-month time 
period.

2.  For the rating period from June 19, 2007, the Veteran's 
lumbar spondylosis has been manifested by neurological impairment 
that approximates no more than mild incomplete paralysis of the 
right sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations of the lumbar spine disability have not 
been met for any period.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5242 (2009).

2.  From June 19, 2007, the criteria for a separate 10 percent 
rating for the neurological manifestations of a low back 
disability (mild incomplete paralysis of the right sciatic nerve) 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.25, 4.26, 4.71a, DC 
8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Letters dated in September 2006, May 2008, and May 2009 
properly provided notice on the "downstream" issue of 
entitlement to a higher initial rating.  In addition, the 
November 2006 statement of the case (SOC) also included the 
relevant rating criteria.  An April 2010 supplemental SOC (SSOC) 
readjudicated the matter after the Veteran and representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).  The Veteran has had ample opportunity to respond and 
supplement the record.  He has not alleged that notice in this 
case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).

As to VA's duty to assist, the Veteran's pertinent treatment 
records have been secured.  The RO arranged for VA examinations 
in March 2005, October 2007, August 2008, and (pursuant to the 
Board's remand) in April 2010.  The April 2010 examiner 
considered the evidence of record and the Veteran's reported 
history, and the report reflects a thorough orthopedic and 
neurologic evaluation, with notation of all findings necessary 
for a proper determination in these matters.  It was compliant 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that is outstanding.  The evidence does not 
indicate that there has been a material change in the service-
connected lumbar spine disability since the Veteran was last 
examined.  Accordingly, VA's duty to assist is met and a remand 
for further examination is not necessary.  38 C.F.R. § 3.327(a) 
(2009).

Initial Rating for Low Back Disorder

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.

Traumatic arthritis is rated using DC 5010, which directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5010, Note 1.

The Veteran's lumbar spine disability (lumbar spondylosis) is 
rated 10 percent disabling under DC 5242 which pertains to 
degenerative arthritis of the spine.  Degenerative arthritis of 
the spine is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.  However, the lumbar vertebrae are considered a group of 
minor joints that is ratable on parity with a major joint.  
38 C.F.R. § 4.45.  Diagnostic Code 5003 allows for the assignment 
of a 20 percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor joint 
groups.  The lumbar spine may only be rated as one major joint.  
Accordingly, the evidence does not support a higher rating under 
either DC 5003 or DC 5242.  DC 5243, which pertains to 
intervertebral disc syndrome, and DC 5237, which pertains to 
lumbosacral strain, are also applicable.  Each of these 
diagnostic codes are rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237, 
5243.

It has not been contended or shown in this case that the veteran 
has residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (DC 5236), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), or 
spinal fusion (DC 5241).  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable in the 
instant case.

The general rating formula for diseases and injuries of the spine 
provides for the disability ratings under Diagnostic Codes 5235 
to 5243, unless the disability rated under Diagnostic Code 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The general rating formula provides that diseases and injuries of 
the spine should be rated as follows:  5235, vertebral fracture 
or dislocation; 5236, sacroiliac injury and weakness; 5237, 
lumbosacral or cervical strain; 5238, spinal stenosis; 5239, 
spondylolisthesis or segmental instability; 5240, ankylosing 
spondylitis; 5241, spinal fusion; 5242, degenerative arthritis of 
the spine (see also Diagnostic Code 5003); and 5243, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a. 

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a. 

A March 2005 VA fee basis examination report shows that the 
Veteran complained of a one year history of constant burning, 
aching, and throbbing low back pain which travels down the right 
hip to back of the thigh.  The Veteran described the pain level 
as six on a scale of one to 10, 10 being the worst.  He reported 
the pain as being elicited by prolonged sitting and relieved with 
medication.  He also reported that he was able to function with 
medication at the time of pain.  The Veteran reported four 
incapacitating episodes, which last for two days, per year.  He 
was not specific with respect to the physician who recommended 
bed rest.  The functional impairment resulted in the Veteran's 
inability to drive and sit for long periods.  

On physical examination in March 2005, there were no complaints 
of radiating pain on movement.  Muscle spasm was absent and no 
tenderness was noted.  There was negative straight leg raising on 
the right and left.  There was no ankylosis of the spine.  Range 
of motion testing showed flexion to 90 degrees, extension to 30 
degrees, right and left lateral flexion and rotation to 30 
degrees.  The range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  

Neurological evaluation showed peripheral nerve examination was 
within normal limits.  Neurological examination of the lower 
extremities showed motor and sensory function to be within normal 
limits.  The bilateral lower extremity reflexes revealed knee 
jerk 2+ and ankle jerk 2+.  Lumbar spine X-ray showed 
degenerative arthritis.  The diagnosis was spondylosis, noting 
that the subjective factor was pain and the objective factor was 
spondylosis on X-ray.

In his August 2005 notice of disagreement, the Veteran reported 
an intense pain in his lower back and a searing pain which 
radiates down his right hip and buttocks.  He also reported that, 
as a result of the pain, he has been prescribed a Tempur Pedic 
bed and gas-pedal modification for his car.  

Treatment records from the naval hospital in Okinawa (while the 
Veteran worked in a civilian capacity after his discharge from 
active military service) include a December 2004 magnetic 
resonance imaging (MRI) study which demonstrated mild bilateral 
foraminal narrowing at L3 through L5, with small focal protrusion 
at L2-3.  In connection with the Veteran's complaints of chronic 
low back pain with morning stiffness and sciatica symptoms, an 
April 2006 report X-ray study showed normal lumbosacral spine.  A 
December 2006 treatment note shows that the Veteran was able to 
manage his low back pain with treatments including weekly 
shiatsu/chiropractic visits but was unable to sit for long 
periods of time due to pain/irritation/burning along the lower 
back and radiating to the left gluteal muscle or drive long 
distances given the nature of a seated position.  Examination of 
the lumbar/lumbosacral spine exhibited abnormalities.  The 
Veteran had difficulty with extension and discomfort along the 
L4/L5 vertebral and paraspinal region.  Neurological examination 
showed no motor dysfunction and balance, gait, and stance were 
normal.  A December 2006 assessment notes that the December 2004 
MRI showed that the Veteran has disc bulging from L2 thru L5 and 
some mild foraminal narrowing and that these findings are likely 
related to his daily pain syndrome.  

An October 2007 report of VA physical examination by the U.S. 
Naval Hospital's Department of Neurosurgery notes that the 
Veteran described his back pain as radiating to his right 
buttocks and hip region and aggravated by prolonged sitting.  He 
denied any bowel or bladder dysfunction.  Musculoskeletal 
examination was unremarkable except from some mild tenderness to 
palpation in his lumbosacral area.  Neurologic evaluation showed 
motor in the upper and lower extremities was approximately 5/5 
throughout.  Sensory function evaluation showed slight decrease 
in pinprick in the right L4, L5, and S1 area.  His DTRs (deep 
tension reflexes) were 2/4 bilaterally and he had 90 degrees of 
hip flexion, 15 degrees of hip extension, 15 degrees of bilateral 
lateral flexion, and 20 degrees of bilateral rotation.  His gait 
was normal.  The October 2007 MRI of the lumbar spine showed mild 
degenerative disc disease at L3-4, L4-5, and L5-S1.  Flexion 
extension X-rays showed no evidence of instability.  The 
assessment was degenerative disc disease (mild at L3-4, L4-5, and 
L5-S1) and possible lower back strain.  

An August 2008 VA examination report notes that the Veteran 
complained of pain radiating down his right buttocks after 
positional change.  He reported sciatic pain at right buttocks 
which begins approximately 20 minutes after sitting or driving.  
After the sciatic pain begins, the Veteran must work standing up 
for the rest of the day.  He reported that the pain has persisted 
through many different treatment modalities, including 
medication, weekly chiropractic and shiatsu treatment, and the 
use of a TENs unit.  Physical findings included some loss of 
range of motion of the back (the Veteran was unable to touch his 
toes) and neurological evaluation was normal with no sensory 
abnormalities or motor dysfunction.  This examination report was 
accompanied by 12 attachments which included copies of 
statements, treatment records, and radiology reports (December 
2004, April 2006, and October 2007) which have been discussed 
above.  The examiner provided an impression which included 
intervertebral disc degeneration.  Notably, the attachments also 
included copies of treatment records which were not previously 
considered, including a June 19, 2007 complaint of back pain 
radiating to the right buttuck and an assessment of sciatica and 
an October 2007 assessment of lumbar radiculopathy.  The 
attachments also included a November 2007 treatment report which 
showed an assessment of intervertebral disc degeneration and 
lower back strain and another treatment report, dated later in 
November 2007, which showed findings of lumbar point tenderness, 
decreased rotation of motion and positive straight leg test on 
the right with radiation of pain down right leg.  

A March 2009 rating decision considered the foregoing medical 
evidence and assigned an increased rating of 10 percent for 
lumbar spondylosis from June 1, 2005 (the day following discharge 
from active duty).  

An April 2010 report of VA examination reflects that the Veteran 
claims file was reviewed.  The examination report notes no bowel 
or bladder sympotms.  It is also noted that the Veteran 
experiences severe flare-ups, percipitated by sitting and 
driving, 2 to 3 times per week which last 3 to 7 days.  The 
flare-up is alleviated by vicodin, TENs, and chiropractic 
treatment.  The Veteran reproted that he was seen by a physician 
once during an incapacitating episode and other times was told 
over the telephone not to work.  He recalled that he was 
specifically sent to bed on 2 or 3 occassions in 2010.  
Examination of the spine revealed normal gait and no ankylosis.  
Detailed sensory examination of the lower extremities 
demonstrated absent vibration on the left and normal on the right 
as well as impaired bilateral pain (pinprick), light touch, 
position sense, and details of location of abnormal sensation.  
Thoracolumbar active range of motion was to 80 degrees of 
flexion, 20 degrees of extension, 20 degrees of left and right 
lateral flexion, and 45 degrees of left and right lateral 
rotation.  There was objective evidence of pain on active range 
of motion and there was objective evidence of pain and additional 
limitations after three repetitions of range of motion.  The 
range of motion after repetitive motion was flexion to 65 
degrees, extension to 15 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 15 degrees, and bilateral 
lateral rotation to 40 degrees.  The examiner noted that physical 
examination was essentially normal with respect to spinal 
radiculopathy and there were no discreet findings of individual 
peripheral nerve problems.  The Veteran had stocking glove 
sensory changes of the feet only without any distribution 
suggesting spinal radiculopathy.  X-ray examination revealed mild 
to moderate diffuse degenerative changes throughout the 
visualized spine without evidence of acute abnormalities or 
instability and very mild bilateral sacroiliac joint degenerative 
change.  The diagnosis was degenerative arthritis of the spine.  
The examiner noted that the Veteran was employed full-time in a 
sedentary light job (able to stand all day) and had missed 2 
weeks from work during the last 12 month period as a result of 
back pain and treatment for back pain.  The examiner described 
the impairment as mild to moderate based on examination and X-ray 
findings.  

Based on a review of all the evidence of record, lay and medical, 
the Board finds that, under the General Rating Formula, it is not 
shown that at any point during the appeal period the Veteran's 
lumbar spondylosis has been manifested by limitation of flexion 
to 60 degrees or less, limitation of combined thoracolumbar 
ranges of motion to 120 degrees or less, or muscle guarding 
severe enough to result in abnormal gait or spinal contour.  
Consequently, the next higher (20 percent) rating under these 
criteria is not warranted.  38 C.F.R. § 4.71a, DCs 5237, 5242, 
5243.  Additional factors that could provide a basis for an 
increase have been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that being compensated.  
While VA outpatient treatment records and VA examinations note 
that the Veteran suffers from chronic low back pain with episodes 
of flare-ups that cause increases in pain and limitation of 
motion, the rating assigned contemplates such degree of 
impairment.  

On close review of the entire record, the Board finds no other 
potentially applicable diagnostic code that would provide for a 
higher (in excess of 10 percent) schedular rating for the 
Veteran's service-connected lumbar spondylosis at any point 
during the appeal period.  See Fenderson, 12 Vet. App. 119.  
Thus, the rating may not be staged, except for, as will be 
explained, assigning a separate 10 percent rating for the 
neurological impairment (i.e., radiculopathy) affecting his right 
lower extremity.  Thus, the Veteran will receive additional 
compensation for neurological impairment, apart from the 
compensation he already is receiving for the underlying low back 
disability.

The Board acknowledges that the Veteran has chronic low back pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating in excess of 10 percent 
for any period.  

The Veteran also does not warrant a rating in excess of 10 
percent based on incapacitating episodes, as the evidence of 
record does not show and he does not claim that he has been 
prescribed bed rest by a physician having a total duration of at 
least two weeks during any 12-month time period.  38 C.F.R. 
§ 4.71a, DC 5243.  Significantly, the April 2010 VA examination 
report reflects that the Veteran had been seen by a physician 
once and had been told not to work (rather than being prescribed 
bed rest) when he contacted the physician on the telephone on 
other occasions over the previous 12 months.

Separate Rating for Neurological Disability of Right Lower 
Extremity

As grounds for awarding additional compensation for neurological 
impairment, the Board points out that Diagnostic Codes 5235 to 
5243 require consideration of neurological findings separate from 
orthopedic manifestations.  In this regard, it is noted that a 
June 19, 2007 treatment report notes that the Veteran complained 
of low back pain radiating to the right buttock (as he had 
complained previously) and, for the first time, an examiner 
assessed the Veteran's complaints of radiating pain as sciatica.  
Similarly, on October 2007 examination by the U.S. Naval 
Hospital's Department of Neurosurgery, sensory function 
evaluation showed slight decrease in pinprick in the right L4, 
L5, and S1 area and his DTRs were 2/4 bilaterally.  In addition, 
on April 2010 VA examination, detailed sensory examination of the 
lower extremities demonstrated absent vibration on the left and 
normal on the right as well as impaired bilateral pain 
(pinprick), light touch, position sense, and details of location 
of abnormal sensation.

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, 
and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  
Neuritis and neuralgia are rated as incomplete paralysis.  
Disability ratings of 10, 20, and 40 are warranted, respectively, 
for mild, moderate, moderately severe incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2009).  A disability 
rating of 60 percent is warranted for severe incomplete paralysis 
with marked muscle atrophy.  Id.  An 80 percent rating is 
warranted with complete paralysis of the sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

VA treatment records and VA examinations show that the Veteran 
has complained of radicular pain into the right buttock.  The 
medical evidence of record does not reflect any specific 
complaints which relate to radicular pain in the left extremity 
during the appeal period.  The Veteran was diagnosed with 
sciatica in connection with his complaints of pain into the right 
buttock on June 19, 2007.  More recent VA examination in April 
2010 reflects findings of spinal radiculopathy.  The Board finds, 
therefore, that a separate 10 percent evaluation is warranted 
under DC 8620 for neurological impairment of the right lower 
extremity, shown in the medical record as radicular pain or 
sciatica, secondary to service-connected lumbar spondylosis from 
June 19, 2007.

The Board finds that an evaluation in excess 10 percent is not 
warranted for neurological symptoms in the right lower extremity 
for any period.  The evidence of record shows that the Veterans 
symptoms result in right radiating pain with some diminished 
DTRs.  There is no evidence of muscle atrophy or impairment of 
motor function.  In the present case, the Board finds that the 
Veteran's neurological symptoms are shown to be largely sensory.  
His neurological symptoms, characterized by pain into the right 
buttock with somewhat diminished reflexes, are not shown to be 
moderate in degree as described for a higher 20 percent rating.  
38 C.F.R. § 4.124a, DC 8620.  Thus, the Board finds that an 
evaluation in excess of 10 percent for neurological impairment of 
the right lower extremity is not warranted for any period.

The Board notes that Veteran has not complained of radiation into 
the left buttuck and has not been diagnosed with radiculitis or 
sciatica in the left lower extremity. VA examinations dated from 
2005 to 2010 do not reflect any complaints specific to the left 
lower extremity.  The Veteran has consistently complained or 
radiation of pain into the right buttock.  The Veteran had some 
diminished left lower extremity findings on sensory examination 
in April 2010; however, he is not shown to have a neurological 
impairment of the left lower extremity which is analogous to mild 
neuritis, neuralgia, or incomplete paralysis of the sciatic nerve 
to warrant a compensable evaluation under DCs 8520, 8620, and 
8720.

In sum, the weight of the credible evidence shows the orthopedic 
manifestations of the Veteran's low back disability warrant no 
more than a 10 percent rating for any period.  The Board also 
finds that the weight of the credible evidence demonstrates that 
he is entitled to a separate 10 percent rating, but no higher, 
for the neurological manifestations of his low back disability, 
in the form of the radiculopathy affecting his right lower 
extremity from June 19, 2007.  The "benefit-of-the- doubt" rule 
has been considered in making this decision to assign a separate 
10 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the Board has considered whether the Veteran's claim 
warrants referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321.  The threshold requirement for such 
referral is a finding that the schedular criteria are inadequate 
to reflect the manifestations/associated functional impairment of 
the disability rated.  See Thun v.Peake, 22 Vet. App. 111 (2008).  
Here, the manifestations of the Veteran's lumbar spondylosis are 
encompassed by the schedular criteria, and therefore such 
criteria are not inadequate.  The schedular rating criteria 
includes ratings based on limitation of forward flexion and 
combined limitations of motion of the thoracolumbar spine, 
including due to pain and other orthopedic factors outlined in 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).   Accordingly, referral for extraschedular consideration 
is not indicated.  



The evidence also reflects that the Veteran is employed full-
time, and the matter of entitlement to a total disability rating 
based on individual unemployability is not raised by either the 
Veteran or by other evidence of record.


ORDER

An initial rating in excess of 10 percent for service-connected 
low back disability is denied.

A separate 10 percent rating for the neurological manifestations 
of low back disability affecting the right lower extremity, for 
the period from June 19, 2007, is granted.


__________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


